Pfeifer, J.
{¶ 1} These are two consolidated appeals from parallel decisions of the Court of Appeals for Cuyahoga County, which ruled that defendants-appellees are not required to register as sexual predators pursuant to R.C. 2950.04. See State v. Wilson, 8th Dist. No. 79485, 2002-Ohio-1846, 2002 WL 664023; State v. Taylor, 8th Dist. No. 79475, 2002-Ohio-1554, 2002 WL 509563. For the reasons stated below, we affirm the judgments of the court of appeals.
I
{¶ 2} Appellees, Lawrence J. Taylor and Willie Wilson, were separately convicted of sex crimes in the 1970s. After being released from prison for the sexually oriented offenses, both men were convicted of nonsexual offenses. Both were sentenced to prison. After Taylor was released in 2000, and while Wilson was still incarcerated, plaintiff-appellee, the state of Ohio, moved that hearings be held to determine whether Taylor and Wilson were sexual predators subject to the registration requirements of R.C. Chapter 2950. Thus, the trial courts were faced with the issue whether Taylor and Wilson had a duty to register as sexual predators, even though the offense for which they were imprisoned was not a sexual offense. See R.C. 2950.04.
{¶ 3} The trial court ruled that Taylor had a duty to register as a sexual predator. On appeal, the court of appeals reversed, stating that the trial court’s application of the statute defied its plain meaning. A different trial judge *173determined that Wilson was also required to register as a sexual predator. The court of appeals reversed, relying on State v. Bellman (1999), 86 Ohio St.3d 208, 714 N.E.2d 381. The causes are now before this court pursuant to the allowance of discretionary appeals.
II
{¶ 4} R.C. 2950.04 includes registration requirements for sexually oriented offenders. This statute states:
{¶ 5} “(A)(1) Each of the following types of offender who is convicted of or pleads guilty to, or has been convicted of or pleaded guilty to, a sexually oriented offense shall register * * *:
{¶ 6} “(a) Regardless of when the sexually oriented offense was committed, an offender who is sentenced for the sexually oriented offense to a prison term * * * and, on or after July 1, 1997, is released in any manner from the prison term
{¶ 7} “(b) Regardless of when the sexually oriented offense was committed, an offender who is sentenced for a sexually oriented offense on or after July 1, 1997, and to whom division (A)(1)(a) of this section does not apply;
{¶ 8} “(c) If the sexually oriented offense was committed prior to July 1, 1997, and neither division (A)(1)(a) nor division (A)(1)(b) of this section applies, an offender who, immediately prior to July 1, 1997, was a habitual sex offender who was required to register under Chapter 2950. of the Revised Code.”
{¶ 9} Taylor and Wilson do not fit into any of these categories. They were not convicted of a sexually oriented offense, sentenced to a prison term for it, and released from that prison term on or after July 1, 1997. R.C. 2950.04(A)(1)(a). They were not sentenced for a sexually oriented offense on or after July 1, 1997. R.C. 2950.04(A)(1)(b). They were not, prior to July 1, 1997, habitual sex offenders who were required to register. R.C. 2950.04(A)(1)(c). Accordingly, we conclude that, even though Taylor and Wilson have been adjudicated to be sexual predators, R.C. 2950.04 does not require them to register as such.
{¶ 10} This conclusion is consistent with our decision in Bellman, where we stated that “although Bellman is properly adjudicated a sexual predator under the new law, he has no duty to register because he does not fit within the plain language of R.C. 2950.04 describing categories of compulsory registrants.” Id., 86 Ohio St.3d at 212, 714 N.E.2d 381. The reasoning behind Bellman applies with equal force in this case: adjudication as a sexual predator is distinct from the duty to register.
*174{¶ 11} The state argues that it defies common sense to define a person as a sexual predator without requiring him to register, that any other reading renders R.C. 2950.04 toothless, and that the duty to register is inherent. We conclude that the plain meaning of R.C. 2950.04 provides no support for the state’s arguments. The General Assembly could have written the statute to require all sexual predators to register; it did not.
{¶ 12} We conclude that Taylor and Wilson are not required to register as sexual predators under R.C. 2950.04.
Judgments affirmed.
Moyer, C.J., Resnick, F.E. Sweeney, Petree and Lundberg Stratton, JJ., concur.
Petree, Lundberg Stratton and O’Connor, JJ., concur separately.
Charles R. Petree, J., of the Tenth Appellate District, sitting for Cook, J.